Exhibit 10.4

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into by and between Cano Petroleum Inc., a Delaware corporation with its
principal executive offices in Fort Worth, Texas (the “Company”), and James K.
Teringo, Jr., an individual currently residing in Dallas County, Texas
(“Employee”), effective as of the 1st day of January, 2006 (the “Amendment
Effective Date”).

 

WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated as of July 11, 2005 (the “Agreement”); and

 

WHEREAS, the Company and Employee now desire to amend, alter, modify and change
the terms and provisions of the Agreement, as follows.

 

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, Company and Employee do hereby
agree to amend, alter, modify and change the Agreement, effective prospectively,
as of the Amendment Effective Date as follows:

 

1.             Section 4. (a) and Section 4. (b) Compensation. shall be deleted
in their entirety and the following substituted in place and in lieu thereof:

 

4.             Compensation.

 

(a)           Salary:  The Company shall pay Vice President for his services, a
base salary, on an annualized basis, of $120,000.00 (One Hundred Twenty Thousand
Dollars) per annum for the period from the Effective Date through December 31,
2005 and a base salary, on an annualized basis, of $200,000.00 (Two Hundred
Thousand Dollars) per annum for the period beginning on January 1, 2006, which
salary shall be payable by the Company in substantially equal installments on
the Company’s normal payroll dates.  All applicable taxes on the base salary
will be withheld in accordance with applicable federal, state and local taxation
guidelines.

 

(b)           Bonus: In addition to the base salary described in paragraph
4(a) above, Vice President shall be eligible for periodic cash bonuses in an
amount up to 100% of the then base salary and/or stock bonuses at the sole
discretion of the Board.

 

2.             At the end of the first sentence of Section 12, the following
shall be added:

 

“and three times the sum of prior year bonuses paid to the Vice President and
shall continue to provide to Vice President, Vice President’s spouse and
dependents, for a period of three years after such termination or resignation,
the right to participate in any health and dental plans that the Company may
maintain for its employees, on the same basis as participation by such
employees.

 

Except as specifically amended, altered, modified and changed hereby, the
Agreement remains in full force and effect as originally written.

 

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have executed this Amendment effective as of the date first
above written.

 

 

THE COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ James K. Teringo, Jr.

 

 

 

James K. Teringo, Jr.

 

--------------------------------------------------------------------------------